Name: Commission Regulation (EC) NoÃ 1845/2004 of 22 October 2004 supplementing the Annex to Regulation (EC) NoÃ 2400/96 on the entry of certain names in the Ã¢ Register of protected designations of origin and protected geographical indicationsÃ¢ (Tergeste, Lucca, Miele della Lunigiana and Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã ±Ã Ã ¸Ã ±Ã ¯Ã ¿Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  (Agios Mathaios Kerkyras))
 Type: Regulation
 Subject Matter: marketing;  Europe;  processed agricultural produce;  animal product
 Date Published: nan

 23.10.2004 EN Official Journal of the European Union L 322/14 COMMISSION REGULATION (EC) No 1845/2004 of 22 October 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Tergeste, Lucca, Miele della Lunigiana and Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã ±Ã Ã ¸Ã ±Ã ¯Ã ¿Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  (Agios Mathaios Kerkyras)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) Pursuant to Article 5 of Regulation (EEC) No 2081/92, Italy has sent the Commission applications for the registration of the names Tergeste, Miele della Lunigiana and Lucca as designations of origin; Greece has sent the Commission an application for the registration of the name Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã ±Ã Ã ¸Ã ±Ã ¯Ã ¿Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  (Agios Mathaios Kerkyras) as a geographical indication. (2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof. (3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union (2) of the names listed in the Annex to this Regulation. (4) The names consequently qualify for inclusion in the Register of protected designations of origin and protected geographical indications and for protection at Community level as a protected designation of origin or protected geographical indication. (5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96 (3), HAS ADOPTED THIS REGULATION: Article 1 The names listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 2400/96 and entered as protected designations of origin (PDO) and a protected geographical indication (PGI) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 1215/2004 (OJ L 232, 1.7.2004, p. 21). (2) OJ C 303, 13.12.2003 (Tergeste). OJ C 321, 31.12.2003, p. 39 (Miele della Lunigiana). OJ C 321, 31.12.2003, p. 45 (Lucca). OJ C 321, 31.12.2003, p. 43 (Agios Mathaios Kerkyras). (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 1486/2004 (OJ L 273, 21.8.2004, p. 9). ANNEX PRODUCTS LISTED IN ANNEX I TO THE TREATY, INTENDED FOR HUMAN CONSUMPTION Fats and oils (butter, margarine, oils, etc.) ITALY Tergeste (PDO) Lucca (PDO) GREECE Agios Mathaios Kerkyras (PGI) Other products of animal origin (eggs, honey, various milk products excluding butter, etc.) ITALY Miele della Lunigiana (PDO)